Case 2:19-cv-00092-JRG-RSP Document 467 Filed 06/18/21 Page 1 of 5 PageID #: 19814




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,

              Plaintiff,                      Case No. 2:19-cv-00092-JRG-RSP

   v.                                         LEAD CASE
   ACADEMY, LTD d/b/a ACADEMY SPORTS +
   OUTDOORS,

              Defendant.

   ACE HARDWARE CORPORATION,                  Case No. 2:19-cv-00093-JRG-RSP

   AMAZON.COM, INC., AMAZON.COM LLC,          Case No. 2:19-cv-00094-JRG-RSP

   BED BATH & BEYOND INC.,                    Case No. 2:19-cv-00095-JRG-RSP

   COSTCO WHOLESALE CORPORATION,              Case No. 2:19-cv-00096-JRG-RSP

   DICK'S SPORTING GOODS, INC.,               Case No. 2:19-cv-00097-JRG-RSP

   HOME DEPOT PRODUCT AUTHORITY, LLC,         Case No. 2:19-cv-00098-JRG-RSP
   HOME DEPOT U.S.A., INC.,

   MACY’S RETAIL HOLDINGS, INC.,              Case No. 2:19-cv-00099-JRG-RSP
   MACY'S.COM, LLC,

   TARGET CORPORATION,                        Case No. 2:19-cv-00100-JRG-RSP

   SEARS, ROEBUCK AND CO., SEARS
   HOLDINGS CORPORATION, TRANSFORM SR         Case No. 2:20-cv-00006-JRG-RSP
   LLC, AND TRANSFORM KM LLC,                 CONSOLIDATED CASES

              Defendants.


    PLAINTIFF TEAM WORLDWIDE CORPORATION’S RESPONSE IN OPPOSITION
          TO DEFENDANTS’ OBJECTIONS TO ORDER ON DEFENDANTS’
                        MOTION IN LIMINE NO. 1
Case 2:19-cv-00092-JRG-RSP Document 467 Filed 06/18/21 Page 2 of 5 PageID #: 19815




   I.      INTRODUCTION

           Pursuant to Fed. R. Civ. P. 72(b)(2) and Local Rule 72(b), Plaintiff Team Worldwide

   Corporation (“TWW”) responds in opposition to Defendants’ Objections (Dkt. 447, “Objections”)

   to the Magistrate Judge’s Order (Dkt. 439, “Order”) on Defendants’ Motion in Limine No. 1 (“MIL

   No. 1”). The Order denying Defendants’ MIL No. 1 is neither clearly erroneous nor contrary to

   law. And as Defendants again fail to demonstrate how the ’760 Patent is not relevant to this

   litigation and how TWW’s statements control the intrinsic scope of the patent (contrary to the

   Court’s Order), TWW respectfully requests the Court to affirm the Court’s Order and deny

   Defendants’ MIL No. 1.

   II.     ARGUMENT

           A.      The ’760 Patent is Relevant.

           Contrary to Defendants’ claims, the question at issue is not whether TWW’s statement

   controls the admission of the ’760 Patent into trial at this stage; the question is whether the ’760

   Patent is relevant. Defendants do not—in any meaningful way—discuss the relevance (or the

   alleged irrelevance) of the ’760 Patent. The only point on relevance, on which Defendants briefly

   touch, deals solely with TWW’s statement. See Objection at 2 (“TWW conceded that the ’760

   Patent is irrelevant to the priority date of the asserted claims of the ’018 Patent . . ..”).

           Defendants ignore that the ’760 Patent is relevant particularly in light of Defendants’

   interpretation of certain alleged prior art references.        As discussed in TWW’s briefing for

   Defendants’ Motion for Summary Judgment of No Early Priority Date, Defendants are interpreting

   U.S. Provisional Patent Appl. No. 60/204,836 (“the ’836 Provisional”), as part of their invalidity

   arguments, to disclose a built-in pump. See Dkt. Nos. 259 and 325. But both Dr. Stevick in his

   expert report and the U.S. Patent Trial and Appeal Board determined that the ’836 Provisional



                                                       1
Case 2:19-cv-00092-JRG-RSP Document 467 Filed 06/18/21 Page 3 of 5 PageID #: 19816




   does not disclose a built-in pump as described in the asserted ’018 Patent. To the extent,

   Defendants argue the ’836 Provisional discloses the built-in pump of the ’018 Patent, contrary to

   the PTAB’s determination, then – applying the same interpretation – TWW’s ’760 Patent discloses

   the same built-in pump. At a minimum, the jury is entitled to weigh Defendants’ interpretation of

   the disclosure of the ’836 Provisional with respect to the disclosure of the ’760 Patent and whether

   TWW’s ’018 Patent is entitled to an earlier priority date.

          Thus, the Court’s ruling is correct: “The ’760 Patent therefore has not been shown to be

   irrelevant to the issue of determining a priority date.” Order at 3. Accordingly, TWW respectfully

   requests the Court to affirm the Magistrate Judge’s Order.

          B.      Inventor Statements Do Not Control the Intrinsic Scope of a Patent.

          Despite the Court’s express ruling that inventor statements do not control the intrinsic

   scope of a patent, Defendants again argue that TWW’s statements determine that the ’760 Patent

   must be excluded from use at trial. See Order at 3 (“Even if taken as true that the inventor ‘did not

   see[] anything that could support the asserted claims of the ’018 patent in the ’760 patent and [he]

   described it as not related to ’018 patent,’ that is not dispositive. The intrinsic scope of the patent

   is not controlled by the inventor’s statements.”) (emphasis added). Defendants’ reiterating the

   substance of TWW’s statements do not overcome the well-established law that “courts examine

   the patent’s intrinsic evidence to define the patented invention’s scope.”           See Howmedica

   Osteonics Corp. v. Wright Med. Tech., Inc., 540 F.3d 1337, 1347 (Fed. Cir. 2008) (“As we have

   explained, ‘it is not unusual for there to be a significant difference between what an inventor thinks

   his patented invention is and what the ultimate scope of the claims is after allowance by the

   PTO.’”); Markman v. Westview Instruments, Inc., 52 F.3d 967, 983 (Fed. Cir. 1995) (en

   banc), aff'd, 517 U.S. 370 (“[t]he subjective intent of the inventor when he used a particular term



                                                     2
Case 2:19-cv-00092-JRG-RSP Document 467 Filed 06/18/21 Page 4 of 5 PageID #: 19817




   is of little or no probative weight in determining the scope of a claim.”). Thus, the focus of

   Defendants’ Opposition is misplaced and unpersuasive. Accordingly, the Court should reject

   Defendants’ Objection.

          Rule 402 of the Federal Rules of Evidence expressly states that “[r]elevant evidence is

   admissible unless any of the following provides otherwise: the United States Constitution; a federal

   statute; these rules; or other rules prescribed by the Supreme Court.” Fed. R. Evid. 402.

   Notwithstanding the express language of Rule 402, Defendants claim that the case law addressing

   the possible use of the ’760 Patent should govern the admission of the ’760 Patent. The cases cited

   by Defendants do not address in any way whether such evidence shall be admitted or excluded

   from use at trial. And without any legal basis, Defendants argue that the Magistrate Judge must

   have “address[ed] this motion-determinative admission in the Order” rather than determining the

   relevance of the ’760 Patent. See Objections at 2. Defendants fail to present any controlling and

   persuasive case law to support its claims, TWW respectfully requests the Court to reject

   Defendants’ unsupported arguments.

      C. CONCLUSION

          For the foregoing reasons, TWW respectfully requests the Court to affirm the Magistrate

   Judge’s Order regarding Defendants’ motion in limine No. 1.


                                                        Respectfully Submitted,
    Date: June 18, 2021                                 /s/ Korula T. Cherian
                                                        Korula T. Cherian
                                                        Robert Harkins
                                                        RuyakCherian LLP
                                                        1936 University Ave., Suite 350
                                                        Berkeley, CA 94702
                                                        Telephone: (510) 944-0190
                                                        sunnyc@ruyakcherian.com
                                                        bobh@ruyakcherian.com



                                                    3
Case 2:19-cv-00092-JRG-RSP Document 467 Filed 06/18/21 Page 5 of 5 PageID #: 19818




                                                        Robert F. Ruyak
                                                        J. Michael Woods
                                                        RuyakCherian LLP
                                                        1901 L St. NW, Suite 700
                                                        Washington, DC 20036
                                                        Telephone: (202) 838-1560
                                                        michaelw@ruyakcherian.com

                                                        Elizabeth L. DeRieux
                                                        State Bar No. 05770585
                                                        Capshaw DeRieux, LLP
                                                        114 E. Commerce Ave.
                                                        Gladewater, TX 75647
                                                        Telephone: (903) 845-5770
                                                        ederieux@capshawlaw.com

                                                        Mark Mann
                                                        Blake Thompson
                                                        Mann | Tindel | Thompson
                                                        300 West Main
                                                        Henderson, TX 75652
                                                        Office 903-657-8540
                                                        mark@themannfirm.com
                                                        blake@themannfirm.com

                                                        Counsel for Plaintiff Team Worldwide
                                                        Corporation


                                   CERTIFICATE OF SERVICE

          I hereby certify that on the 18th day of June 2021, I electronically filed the foregoing

   with the Clerk of the Court using the CM/ECF filing system, which will automatically notify all

   registered counsel of record.

                                                                 /s/ Korula T. Cherian
                                                                 Counsel for Plaintiff Team
                                                                 Worldwide Corporation




                                                    4
